UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4459


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FREDRICK EUGENE HUGHES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00359-RBH-1)


Submitted:    December 3, 2008              Decided:   December 16, 2008


Before NIEMEYER and       TRAXLER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, ERVIN LAW OFFICE, Darlington, South
Carolina, for Appellant.    Rose Mary Sheppard Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Frederick Eugene Hughes

pled   guilty        to   two   counts      of         using   and     carrying         a   firearm,

during    and    relation         to    and      in      furtherance         of,    a       crime    of

violence,       in    violation        of     18       U.S.C.     § 924(c)(1)(A)             (2006).

Hughes was sentenced to the statutorily required minimum term of

seven years’ imprisonment on the first count and received the

statutorily      required         consecutive            minimum      term    of     twenty-five

years’ imprisonment on the second count.                              He now appeals.               His

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal, but questioning whether the district court complied

with   Fed.     R.    Crim.     P.     11   in     accepting          Hughes’      guilty      plea.

Hughes was informed of his right to file a pro se supplemental

brief, but he has not done so.

              Because Hughes did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the

Rule 11 hearing is reviewed for plain error.                              See United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                    Our review of

the transcript of the plea hearing leads us to conclude that the

district court substantially complied with the mandates of Fed.

R. Crim. P. 11 in accepting Hughes’ guilty plea and that the

court’s   omissions         did      not    affect        Hughes’      substantial           rights.

Critically,       the     transcript          reveals          that    the    district         court

                                                   2
ensured the plea was supported by an independent factual basis

and that Hughes entered the plea knowingly and voluntarily with

an   understanding       of    the    consequences.        See    United      States       v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).                                Further,

Hughes does not suggest that he would have declined to plead

guilty    had    the   district        court’s    Rule    11    colloquy      been    more

exacting.       Accordingly, we discern no plain error.

            We have examined the entire record in this case in

accordance      with   the     requirements       of   Anders,        and    we    find   no

meritorious      issues       for    appeal.      Accordingly,         we    affirm       the

district    court’s      judgment.         This    court       requires      counsel       to

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                              If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                             Counsel’s

motion must state that a copy of the motion was served on the

client.     We dispense with oral argument because the facts and

legal    contentions      are       adequately    presented       in    the       materials

before    the    court    and       argument   would     not    aid    the    decisional

process.



                                                                                   AFFIRMED



                                           3